Citation Nr: 1825765	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-33 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy in either lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 


FINDING OF FACT

The Veteran's peripheral neuropathy of the bilateral lower extremities has been manifested by no worse than moderate incomplete paralysis of the sciatic nerve. 


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 percent for peripheral neuropathy in either lower extremity have not been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.26, 4.124a, DC 8520 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by a way of a letter sent July 2011. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, hearing testimony, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994).

In cases where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's peripheral neuropathy of the bilateral lower extremities is currently rated as 20 percent disabling under Diagnostic Code (DC) 8520, concerning paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, DC 8520 (2017). 

Pursuant to Diagnostic Code 8520, a 20 percent disability rating is warranted for moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  A 40 percent disability rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  Id.  A 60 percent disability rating is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  Id.  Finally, a maximum schedular 80 percent disability rating is warranted for complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  Id. 

The term "incomplete paralysis" as used therein indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  Id.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, such ratings are combined with application of the bilateral factor.  Id. 

When a partial disability results from disease or injury of both arms, or of both legs, or of paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability.  38 C.F.R. § 4.26 (2017). 

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).

On March 22, 2013, the Veteran was afforded a VA diabetic peripheral neuropathy examination.  He reported an onset of numbness in his toes with cramping and a burning sensation at times.  The Veteran also reported that the numbness was constant, but the burning and cramping would come and go.  Upon physical examination, no pedal edema was noted and the Veteran exhibited normal muscular strength.  The examiner noted that the Veteran's cold sensation was decreased and he exhibited moderate intermittent pain, paresthesias/dysesthesias, and numbness in his lower extremities bilaterally.  Additionally, the Veteran exhibited moderate incomplete paralysis of the sciatic and femoral nerve bilaterally.  The examiner opined that his bilateral peripheral neuropathy impacts his ability to work due to his functional limitations with standing, however the Veteran had not missed any work days in the past year due to his bilateral peripheral neuropathy. 

During an April 2014 VA examination for diabetic peripheral neuropathy, the Veteran reported that he started having numbness in both feet.  The examiner noted no intermittent pain, moderate parathesias/dysesthesias, and severe numbness of his bilateral lower extremities.  Upon physical examination, muscle strength was intact, without atrophy.  The Veteran exhibited decreased reflexes in his ankles, decreased light touch in his feet and toes, and moderate incomplete paralysis in his sciatic nerve bilaterally.  The examiner noted that the Veteran's bilateral peripheral neuropathy impacted his ability to work as it causes increased pain in his feet after standing all day. 

The Veteran was afforded a new VA examination regarding his bilateral peripheral neuropathy of the lower extremities in April 2016.  The Veteran stated that he has stumbled and experiences loss of sensation and numbness in his anterior ankle area and plantar surface toes.  He further states that while lying in bed he gets left sided sensation that wakes him up, cold toes with loss of sensation, and burning in sock distribution.  On examination, the Veteran exhibited mild intermittent pain, mild paresthesias/dysesthesias, and moderate numbness in the bilateral lower extremities.  The Veteran exhibited normal muscle strength and reflexes and no atrophy was noted.  The examiner noted a decreased light touch to the Veteran's ankle and lower leg, absent light touch to his feet and toes, decreased sensation and cold sensation, and bilateral hair loss dorsal feet.  Additionally, the examiner noted moderate incomplete paralysis of the sciatic and femoral nerve.

After considering the evidence as discussed above, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the bilateral lower extremities. 

The Board is cognizant of the Veteran's assertions that his pain is more severe than moderate.  However, this is not the standard.  In order to warrant a 40 percent disability rating for his peripheral neuropathy of the lower extremities under Diagnostic Code 8520, the Veteran must exhibit incomplete paralysis that is moderately severe in nature.  38 C.F.R. § 4.124a, DC 8520.  Despite the Veteran's complaints of pain, there is no probative evidence during the rating period that the Veteran's condition has resulted in the required severity in order to warrant an increased disability rating.  In fact, as noted above, the Veteran's VA examiners specifically identified the severity of his peripheral neuropathy of the bilateral lower extremities as incomplete paralysis to only a "moderate" level.  Therefore, a 40 percent rating is not warranted. 

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his peripheral neuropathy of his bilateral lower extremities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's peripheral neuropathy of his bilateral lower extremities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

After taking into account the Veteran's subjective complaints as well as his VA examinations, the Board concludes that an initial evaluation in excess of 20 percent is not warranted.

ORDER

Entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy in either lower extremity is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


